

MODIFICATION AGREEMENT


THIS MODIFICATION AGREEMENT (the “Agreement”), dated effective as of the 30th
day of April, 2008, by and among DECORIZE, INC., a Delaware corporation
(“Borrower”) and SRC Holdings Corporation, a Missouri corporation (“Lender”)


WHEREAS, on June 15, 2005, Borrower executed and delivered to Lender a Third
Amended and Restated Promissory Note in the principal sum of Seven Hundred Fifty
Thousand Dollars ($750,000.00) (the “Note”), which was issued in replacement of
and substitution for that certain Second Amended and Restated Promissory Note in
the original principal amount of $750,000, which was issued on April 11, 2005,
which in turn was issued in replacement of and substitution for that certain
First Amended and Restated Secured Promissory Note in the original principal
amount of $750,000, which was issued on September 30, 2004, which in turn was
issued in replacement of and substitution for that certain Secured Line of
Credit Promissory Note in the original principal amount of up to $500,000, which
was issued on April 29, 2004 (the “Original Note”);


WHEREAS, the Note was deemed issued and delivered in conjunction with that
certain Security Agreement dated April 29, 2004, entered into by and between
Borrower and Lender in connection with the issuance of the Original Note (as
from time to time supplemented, amended or restated, the “Security Agreement”);


WHEREAS, the parties desire to amend the Note so that the interest payable on
the Note shall accrue at the prime rate per annum as from time to time published
by the Wall Street Journal; and


WHEREAS, the parties desire to amend the Note so that the Borrower is no longer
obligated to make interest payments in monthly installments over the term of the
Note; and


WHERAS, the parties desire to amend the Note so that all accrued interest on the
unpaid principal balance shall be due and payable in full upon demand by Lender.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and agreed to be kept, the parties hereto do agree as follows:



 
1.
Modification of Interest Rate. Effective April 30, 2008, the Note shall accrue
interest at the prime rate per annum as from time to time published by the Wall
Street Journal.




 
2.
Modification of Payment Terms. All accrued interest on the unpaid principal
balance of the Note shall be due and payable in full upon demand by Lender.




 
3.
No Other Modification. The modification and amendments to the Note set forth in
this Agreement shall only modify and amend the Note to the extent necessary to
give effect to such modification and amendments, and, except as otherwise
provided in this Agreement, the Note and Security Agreement shall continue to
bind the parties to such documents and be in full force and effect in accordance
with their original terms as of their effective dates.

 

--------------------------------------------------------------------------------


 

 
4.
Representations and Warranties. When Borrower signs this Agreement, Borrower
represents and warrants to Lender that: (a) there is no event which is, or with
notice or lapse of time or both would be, a default under the Note or Security
Agreement (collectively, the “Loan Documents”) except those events, if any, that
have been disclosed in writing to Lender or waived in writing by Lender, (b) the
representations and warranties in the Loan Documents are true as of the date of
this Agreement as if made on the date of this Agreement, (c) this Agreement does
not conflict with any law, agreement, or obligation by which Borrower is bound,
and (d) this Agreement is within Borrower’s powers, has been duly authorized,
and does not conflict with any of Borrower’s organizational papers.




 
5.
Counterparts. This Agreement may be executed in counterparts, each of which when
so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.




 
6.
General Provisions.




 
a.
Headings. The headings, captions and arrangements used in this Agreement are,
unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of the Agreement, nor effect the meaning
hereof.




 
b.
Survival. All agreements, covenants, undertakings, representations and
warranties made in this Agreement shall survive the execution hereof.




 
c.
Governing Law. This Agreement and the rights and duties of the parties hereto
shall be governed by the laws of the State of Delaware (without regard to
principles of conflicts of law), except to the extent the same are governed by
applicable federal law, and the substantive laws of such state shall govern the
validity, construction, enforcement and interpretation of the Agreement and any
related documents, unless otherwise specified therein.




 
d.
Attorney’s Fees and Costs. In the event that any dispute arises between the
parties hereto relating to the interpretation, enforcement or performance of
this Agreement, and such matter is referred to an attorney for resolution, the
prevailing party shall be entitled to collect from the losing party any
attorney’s fees together with any costs and expenses in the event of litigation.




 
e.
Assignment. This Agreement shall be binding upon and inure to the benefit of
each party hereto, and its respective successors and assigns.




 
7.
Final Agreement. By signing this document each party represents and agrees that:
(a) this document represents the final agreement between the parties with
respect to the subject matter hereof, (b) this document supersedes any term
sheet or other written outline of the terms and conditions relating to the
subject matter hereof, unless such term sheet or other written outline of terms
and conditions expressly provides to the contrary, (c) there are no unwritten
oral agreements between the parties, and (d) this document may not be
contradicted by evidence of any prior, contemporaneous, or subsequent oral
agreements or understandings of the parties.




--------------------------------------------------------------------------------




ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANIDNG OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.


This Agreement is executed as of the date stated at the beginning of this
Agreement.


DECORIZE, INC.
 
SRC HOLDINGS CORPORATION
 
a Delaware corporation
 
a Missouri corporation
             
By:
/s/ Steve Crowder
 
By:
/s/ John P. Stack
  Name: Steve Crowder   Name: John P. Stack   Title: President and Chief
Executive Officer   Title: Chief Executive Officer  

 

--------------------------------------------------------------------------------

